Rabin, J. P.
(dissenting). 1 dissent and vote to affirm the order appealed from. I cannot see how summary judgment can properly be granted to the defendant as is here being done.
The ultimate determination of this action will depend upon the construction of the “ Protocol ” or written agreement signed by the parties. I agree with Special Term that “ a fair reading of the written agreement favors plaintiff’s construction thereof.”
If the plaintiff were seeking to recover on the basis of a joint venture, I too would hold that no such joint venture has been shown to exist. However, plaintiff does not rely upon a joint venture. Reliance is placed upon an agreement entered into for a valuable consideration “ to participate on an equal basis in the purchase of certain wool from The Commodity Credit Corporation * * * and in the sale thereof.” It is for the breach of such an agreement, and not the breach of a joint venture agreement that the plaintiff seeks recovery. And the “ Protocol” itself supports the possibility that such an agreement was made. The “ Protocol ” provides that “ [e]ach of the [parties] will supply wool from the Stockpile held by CCC for an amount of approximately $4,000,000 totaling $8,000,000.” It further provides that “This is subject to the wool being available in grades, quality and similar condition * * * Should the conditions and availability be changed, the contractors will * * * renegotiate the terms and conditions of these qualities of wool on similar basis.” (Emphasis supplied.)
In the light of this language the “Protocol” would appear to be susceptible of a construction that were there to be less than $8,000,000 worth of wool available in the CCC stockpile, the parties would — on a “similar basis” to the original arrangement — share the available wool equally. I do not conclude— as I need not at this point — that there was in fact an agreement to share the available wool equally. However, I do conclude that the ‘ ‘ Protocol ’ ’ points strongly to the existence of such an agreement, and if such an agreement should be found, the plaintiff might very well be entitled to a recovery. In any *144event, it may not be said that there is no triable issue presented. Accordingly, I vote to affirm.
Valeyte, McNally, Steveys and Steuer, JJ., concur in Per Curiam opinion; Babiy, J. P., dissents in opinion.
Order, entered on November 13,1964, denying summary judgment reversed, on the law, with $30 costs and disbursements to the appellant, and summary judgment dismissing the complaint granted.